Fourth Court of Appeals
                                San Antonio, Texas
                                       April 27, 2020

                                    No. 04-19-00788-CR

                                   Frank Coty FALZON,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR3240
                          Honorable Ron Rangel, Judge Presiding


                                      ORDER

       Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due May 22,
2020. No further extensions will be granted.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2020.




                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court